OPINION OF THE COURT
Per Curiam.
*92In this proceeding, the respondent was charged with 31 allegations of professional misconduct. The Special Referee sustained all 31 charges. The Grievance Committee moves to confirm the report of the Special Referee. The respondent has submitted an affirmation in response to the Grievance Committee’s motion.
Charges One, Three, Five, Seven, Ten, Twelve, and Thirteen alleged that the respondent was guilty of commingling in violation of Code of Professional Responsibility DR 9-102 (A) (22 NYCRR 1200.46 [a]). Charges Two, Four, Six, Eight, Nine, Eleven, Fourteen and Sixteen through Twenty-six alleged that the respondent was guilty of the conversion of funds in violation of Code of Professional Responsibility DR 9-102 (C) (3) (22 NYCRR 1200.46 [c] [3]) and DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8]). Charge Fifteen alleged that the respondent was guilty of making withdrawals from his escrow account to the order of cash in violation of Code of Professional Responsibility DR 9-102 (E) (22 NYCRR 1200.46 [e]). Charges Twenty-seven, Twenty-nine, and Thirty-one alleged that the respondent neglected legal matters entrusted to him in violation of Code of Professional Responsibility DR 6-101 (A) (3) (22 NYCRR 1200.30 [a] [3]) and DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8]). Charge Twenty-eight alleged that the respondent failed to return an unearned fee in violation of Code of Professional Responsibility DR 2-110 (A) (3) and (B) (4) (22 NYCRR 1200.15 [a] [3]; [b] [4]) and DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8]). Charge Thirty alleged that the respondent was guilty of dishonesty, fraud, and deceit in violation of Code of Professional Responsibility DR 1-102 (A) (4) and (8) (22 NYCRR 1200.3 [a] [4], [8]).
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined in the aforementioned charges. The petitioner’s motion to confirm the report of the Special Referee should be granted.
In determining an appropriate measure of discipline to impose, we have considered the mitigation offered by the respondent. Nevertheless, it is the decision of this Court, in view of the egregious nature of the respondent’s misconduct, that he be disbarred from the practice of law.
Mangano, P. J., Bracken, Rosenblatt, Miller and Ritter, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, David C. Kobrin, is disbarred *93and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, David C. Kobrin is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.